                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendants
                     7   MGM Resorts International and
                         Victoria Partners dba Park MGM
                     8
                     9                                UNITED STATES DISTRICT COURT
                10                                        DISTRICT OF NEVADA
                11
                         CHESTER L. ATHEY,
                12
                                      Plaintiff,                         Case No. 2:19-cv-01953-KJD-VCF
                13
                                vs.
                14
                         MGM RESORTS INTERNATIONAL, a
                15       Foreign Corporation; MGM RESORTS                STIPULATION FOR PLAINTIFF TO
                         INTERNATIONAL, as GENERAL                       FILE A SECOND AMENDED
                16       PARTNER OF VICTORIA PARTNERS;                   COMPLAINT AND FOR
                         ROE Business Organizations I-X; and DOE         DEFENDANTS TO RESPOND TO
                17       INDIVIDUALS I-X, Inclusive,                     PLAINTIFFS’ SECOND AMENDED
                                                                         COMPLAINT
                18                    Defendants.
                                                                         First Request
                19
                20
                                  IT IS HEREBY STIPULATED by and between Plaintiff Chester Athey (“Plaintiff”),
                21
                          through his counsel Kemp & Kemp, and Defendants MGM Resorts International and Victoria
                22
                          Partners dba Park MGM (“Defendants”), through their counsel Jackson Lewis P.C., that
                23
                          Plaintiff shall have up to and including Friday, December 27, 2019, to file a Second Amended
                24
                          Complaint; and Defendants shall have up to and including Friday, January 3, 2020, in which to
                25
                          file a response to Plaintiff’s Second Amended Complaint. This Stipulation is submitted and
                26
                          based upon the following:
                27
                28
Jackson Lewis P.C.
    Las Vegas
                     1            1.   Defendants’ response to the First Amended Complaint is currently due on

                     2   December 18, 2019, and previously the Parties stipulated to two extensions. During the prior

                     3   two extensions, Plaintiff’s Counsel and Defendants’ Counsel have worked cooperatively to

                     4   identify the correct entities involved in Plaintiff’s termination of employment from a Las Vegas

                     5   Strip property formerly known as Monte Carlo Las Vegas Resort and Casino, which is currently

                     6   operated by Victoria Partners dba Park MGM.

                     7            2.   Counsels have determined Victoria Partners dba Park MGM is a general

                     8   partnership and the general partners are MGM Resorts International, Inc. and Mandalay Resort

                     9   Group.

                10                3.   The Parties agree the most expeditious way to proceed is for Plaintiff to file a

                11       Second Amended Complaint naming the entities as discussed between Counsel and for which

                12       Defense Counsel will accept service; and for the named Defendants thereafter to respond. This

                13       will avoid the need for motion practice, any unnecessary response to the current First Amended

                14       Complaint, and will permit the parties to proceed with the discovery phase of this case.

                15                4.   Thus, the Parties have stipulated to permit Plaintiff to file a Second Amended

                16       Complaint to name the entities as discussed between counsel by December 27, 2019, and for

                17       Defendants to respond thereafter to the Second Amended Complaint by January 3, 2020.

                18                5.   This is the first request to permit Plaintiff to file a Second Amended Complaint,

                19       and for Defendants thereafter to file a response to it.

                20                6.   This request is made in good faith and not for the purpose of delay.

                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                          2
    Las Vegas
                     1              7.     Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

                     2    as waiving any claim and/or defense held by any party.

                     3              Dated this 17th day of December, 2019.
                     4
                          KEMP & KEMP                                            JACKSON LEWIS P.C.
                     5
                          /s/ Victoria L. Neal                                   /s/ Deverie J. Christensen
                     6    Victoria L. Neal, Bar No. 13382                        Deverie J. Christensen, Bar No. 6596
                          James P. Kemp, Bar No. 6375                            Daniel I. Aquino, Bar No. 12682
                     7    7435 W. Azure Drive, Ste. 110                          300 S. Fourth Street, Ste. 900
                          Las Vegas, Nevada 89130                                Las Vegas, Nevada 89101
                     8
                          Attorneys for Plaintiff                                Attorneys for Defendants
                     9
                10
                                                                        ORDER
                11
                                                                 IT IS SO ORDERED:
                12
                13
                14                                               United States Magistrate Judge
                15                                                         12-18-2019
                                                                 Dated: _________________________
                16
                17
                18
                         4844-2764-2799, v. 3
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                             3
    Las Vegas
